Title: To George Washington from Major General William Heath, 19 June 1777
From: Heath, William
To: Washington, George



Dear General
Boston June 19. 1777

The last evening I received the Honor of yours of the 8th Instant. In my last I wrote your Excellency that Cloathing was now preparing with the utmost dispatch for the Troops of this State, and that I was in hopes there would be no more complaints on that Head. Your Excellency in

your last, on mentioning that the Troops have been illy supplied is pleased to observe that “This however has not been the case with all the Regiments for I am informed that Greatons have not only drawn a full supply of Cloth Cloaths, but have likewise drawn the same number of hunting Shirts &c. and if others have done the same it is no wonder that part go naked when some are double Clad” when it is considered that Colo. Greaton is my Towns-man, and formerly Lieut. Colonel of my own Regiment, one must be possessed of a pretty large share of Charity not to think that this Informant meant to charge some body with partiality. But as my Soul despises such little Insinuations, I will not trouble your Excellency on this Head any further than Just to observe that Colo. Greaton instead of drawing double Sutes of Cloaths for his Regiment drew a few Shirts, Overhalls Waistcoats &c. only and marched his Men on presumption of finding Cloathing at Peckskill, but finding none there Capt. Sumner by order of General McDougall has come back to procure it here for the Men who are almost naked. And Colo. Greaton this moment informs me that he has not drawn a Single Sute of Cloth Cloaths as yet. Some Regiments have drawn Five or Six Hundred Sutes when they have not had half that number of Men which has made many other Officers very uneasy as it is well known who have conducted in this manner.
Lieut. Colo. Mason wrote me the last night that Genl Schuyler had sent him an order to send to Albany 12 light Field peices. As General Schuyler is my Senior, I have no right to forbid his ordering the Cannon where he may think proper. But as your Excellency was pleased in your Letter of the 10th Ulto to direct [“]that the 31 light peices of Swedish Construction, and two peices of the heavy may be sent forward to Litchfield” and every preparation of Horses, Ammunition Waggons, fixed ammunition, &c., have been ever since preparing and are now nearly complete and will soon go forward. I have directed Colo. Mason immediately to certify General Schuyler of such Your Excellency’s Orders. With respect to Colo. Mason’s sending 12. of the heavy peices to Albany Your Excellency will please to direct.
It is truly surprising that some of the Connecticut Regiments should be so weak, as twenty Men only in the Field when some from this State notwithstanding their much greater distance, and many other difficulties which have embarrassed them are from 3, to 400, and some of those marched to the Northward more, and will soon be stronger—the urgency of the Service has prompted us to every exertion in our power. I have the Honor to be With great Respect Your Excellency’s Most Obt Servant

W. Heath

